Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 8/2/22.  Claim 6 is amended.  Claims 1-6,8-11 are pending.
Claim Rejections - 35 USC § 103
Claims 1-6,8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ( 5989620) in view of Comer ( CA 1076412) .
For claim 1,  Wang discloses a process for preparing legume pasta products.  The process comprises the steps of feeding a stock material comprising legume flour into a high temperature extruder, mixing the stock material with water and steam to form a dough, cooking the stock material dough, extruding the dough mixture through a die to form a legume product and drying the legume pasta product.  The pasta product from the extruder is then dried to a moisture content of about 8-12%.  The examples show pea flour containing different protein content.  Example 1 shows 23.8% protein and example 5 shows a protein content of 12.3%.  
For claims 9-10, the dough mixture is processed at barrel temperatures in the range of 70-135 degrees C 
For claim 2, the legume flours may be whole pea flour, dehulled pea flour, air-classified pea flour fractions etc.. or may be similar flours from other legumes such as navy bean, chickpea, pinto bean, lentil.  
For claim 11, the dough is subjected to an extrusion pressure in the range of 240-1600 psi ( 16.5-110 bar).  
( see columns 2-3 and the examples)
Wang doesn’t disclose the steps of hydrating, agglomerating to produce granules, the moisture content and drying the agglomerated granules as in claim 1, the thickness as in claim 3,the cook gain and cook loss as in claims 4-5 and the features as in claims 6,8. 
For claims 1,2, 8,Comer discloses a method of treating legume flour.  Comer discloses that raw legume flours are often difficult to process and to incorporate into food system containing other ingredients.  It is believed that these difficulties are caused by both the very fine particle size and the high nitrogen solubility index of the raw flour.  They have poor flour characteristics and they tend to stick and clump.  The characteristics make them difficult to use in extrusion cookers which are used to prepared food products including pasta.  Comer discloses a method of improving the flow characteristics of an air-classified legume flour.  The method comprises the steps of maintaining the legume flour particles dispersed in air within a chamber and forming the dispersed flour particles into agglomerated particles by contacting them with steam to simultaneously raise their moisture content of greater than 10% and less than 26% and their temperature to at least 170 degrees F.  The agglomerated particles become free flowing, can be easily incorporated into food systems and can be easily extruded.  The agglomerated particles can be dried.  ( see pages 1-4)
The step of contacting the flour with steam is equivalent to the claimed step of hydrating.  Comer discloses heating the legume flour and drying can be conducted. For claim 2, the legumes include peas, beans, faba beans etc.
Wang discloses using legume flour.  It would have been obvious to one skilled in the art to use legume flour made according to the processing steps disclosed in Comer to obtain the benefits disclosed in the patent.  Comer recognizes that raw legume flour is difficult to use with other ingredients and in extruder.  Wang discloses both the use of legume flour with other ingredients and in an extruding process.  Thus, one skilled in the art would have been motivated to use the agglomerated flour as taught in Comer to facilitate the processing steps in the Wang method.  As shown in the examples in Wang, different pea flour having different protein content can be used.  Thus, it would have been obvious to one skilled in the art to use limited protein fraction depending on the protein content desired in the product.  The selection would have been an obvious matter of choice.  It would have been an obvious matter of choice to form pasta of any desirable thickness depending on the textural feel wanted.  This can readily be determined by one skilled in the art.  The cooking weight and cook loss depends on the time of cooking and the type of pasta; such parameter can readily be determined by one skilled in the art. Comer does not disclose the device as in claim 6.  However, the selection of particular device used does not determine the patentability of the method.  It would have been an obvious matter of choice to select any apparatus and to vary the speed depending on the device used.  This parameter can readily be determined by one skilled in the art.  Wang discloses adding steam  to the legume flour in the extruder.  It would have been within the skill of one the art to determine the amount of steam needed to properly hydrate the flour through routine experimentation.  Generally, difference in concentration does not support patentability in absence of showing criticality or unexpected result.  The moisture content disclosed in Comer is a little less than the claimed range of 27-40%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Applicant has not established any criticality to the claimed range of 27-40% as the instant specification discloses the fraction may be hydrated in a range of about 18-50%.  A little difference of 26% versus 27% would not be expected to give different properties.  Furthermore, while Comer discloses less than 26%; there is no disclosure of criticality to the 26%.  It would have been obvious to one skilled in the art to increase the moisture content a little without deviating from the process, especially in view of Comer disclosure on page 11 “ moisture contents in the order of 26% and higher are not objectionable”.  27% as claimed would not be considered as “ excess of 26%”.
Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive.
In the response,  applicant argues that the incorporation of Comer’s teaching with the method Wang ignores that Comer is specifically directed to the production of higher protein legume flours and the problem of poor flow characteristics that come with such flours due to small particle size.  Applicant refers to pages 1-2.  This argument is not persuasive.  The conclusion that Comer is specific to higher protein legume flours and that the poor flow characteristics associated with such flour is not disclosed in Comer.  It’s speculation. Page 1 discusses the high protein content relative to other protein sources.  Comer discloses air classification to raise protein content.  But, Comer also discloses “ for the purposes of this invention the term legume flour includes the flour from grinding the seeds and the higher protein legume flours prepared by air-classification”.  Thus, Comer process is not limited to just the higher protein flour.  On page 2 Comer discusses the problem with legume flours and the difficulties are associated with very fine particle size and the high nitrogen solubility index of the raw flour.  The discussion is not specific to protein content. Comer also discloses improving the flow characteristics of a legume flour passing through a screen having a 325 mesh size.  Wang discloses legume flours having various particles sizes, typically in the range of 60 mesh to 325 mesh.  Thus, one skilled in the art would have been motivated to use the Comer’s processing steps when using legume flour having 325 mesh size to facilitate extrusion.  It is obvious the processing steps take place before extrusion because Comer recognizes the problem of legume flour in extrusion processing.  
Applicant repeatedly refers to the affidavit filed on Dec. 27, 2021.  The declaration was already considered and was not found to be persuasive.
Applicant argues that there is no indication that the Wang method suffers from any problem since it uses flours having a larger particles sizes.  Therefore, absent another reason, one skilled in the art would have no motivation to apply Comer to improve Wang.  This argument is not persuasive. Wang discloses on column 3 lines 10-17, the particles range from 60 mesh to 325 mesh or less than 325 mesh.  Thus, the particles can be less than 325 mesh which is shown to have poor flour characteristics in Comer.  Wang also discloses that flours with increased particle size facilitate uniform mixing.  The agglomeration taught in Comer would increase the particle size which is disclosed to be desirable in Wang.  Thus, one skilled in the art would readily seek out the Comer patent.  Comer teaches the steps of treating legume flours to make them more usable to process with other ingredients  by being free flowing.  While the process is carried out with flour having high protein content, there is no disclosure that the treatment is only limited to high protein content flour.  The important teaching of Comer is that the agglomeration of the flour particles imparted to them a free flowing quality.  One skilled in the art would carry out the agglomeration on the particles when desiring to obtain the free flowing quality regardless of the protein content.  The selection of protein content depends on the protein desired for the pasta product and Wang clearly teaches the pasta can be obtained with flour having high protein content or lower protein content.  
Applicant further argues that even if Comer and Wang are combined, the result would not be the claimed invention.  The examiner respectfully disagrees.  The combining of the two references discloses all the claimed processing steps.  It would have been readily obvious to one skilled in the art that the agglomerating steps of the legume flour would take place before extrusion because Comer teaches to treat the flour for the extrusion process by disclosing that the poor flour characteristics make them difficult to use in extrusion cookers which are used to prepare many types of products including pasta.  This disclosure is clearly a teaching of preparing the flour agglomerate before extrusion.  Applicant states the processing steps are done to reduce levels of volatiles as well as inactivated bitterness compounds and improving the taste, flavor and/or aroma.  None of the features are in claims; they are not limitations requiring consideration.  Furthermore, the combination of Wang and Comer discloses the claimed processing steps.  Thus, any property resulting from the steps would also be present in the combination of prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 12, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793